Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the RCE application No. 16/646,642 filed on April 22, 2022.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Reasons for Indicating Allowable Subject Matter
4.	Claims 1, 3-8, 10-22 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	Claims 1, 7: the applicant states in page 16 of remarks dated on 04/22/2022 that a bottom area of each of the one or more metal protrusions of the electrode pad is 70% or less with respect to a maximum cross-sectional area of the solder layer of the protruding electrode. The applicant remarks in page 16 that satisfying this ratio is advantageous from the viewpoint that the metal protrusion can easily extend into the solder layer of the protruding electrode, and misalignment of a connecting portion is suppressed. In page 18, the applicant’s remark with respect to independent claims 1 and 7, table 2 demonstrates that satisfying the claimed ratio actually provides the technical effect of significantly suppressing misalignment. This can be understood from a comparison of examples 1 to 10 (‘confirmation result of misalignment (%)" of from 80% to 100%") with example 11 (30%). These results would not have been expected from Gandhi or Lee et al.
	Claims 8, 14: the applicant states that the bottom area of each of the one or more metal protrusions of the first electrode pad is 70% or less with respect to an area of the first electrode pad. In page 18, the applicant’s remark that with respect to independent claims 8 and 14, table 1 demonstrates that satisfying the claimed ratio actually provides the technical effect of significantly suppressing misalignment. This can be understood from the comparison of examples 1 to 5 ("confirmation result of misalignment" of "A") with comparative examples 2 and 3 ("C" and '"B", respectively). These results would not have been expected from Gandhi or Lee et al. Therefore, the data in tables 1 and 2 in applicant’s specification demonstrates the unexpectedly advantageous results achieved by the presently claimed invention.

6.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitation of a semiconductor element and substrate in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 7, 8 and 14 are allowable. Since the independent claims 1, 7, 8 and 14 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 3-6, 21-22 of the independent claim 1, the dependent claims 19-20 of the independent claim 7, the dependent claims 10-13, 17-18 of the independent claim 8, and the dependent claims 15-16 of the independent claim 14, are also allowable, respectively.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819